Citation Nr: 0512535	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  98-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for chronic lumbar 
strain. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1988 to April 1989, with prior and subsequent service in the 
Army Reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In her February 1998 notice of disagreement, the veteran 
included a copy of a June 1995 medical record in which she 
indicated in June 1995 that she had been depressed due to her 
right knee disability.  The veteran is now service-connected 
for a right knee disability and the Board believes that this 
evidence could possibly be construed as an informal claim of 
entitlement to secondary service connection for a psychiatric 
disability.  This matter is referred to the RO for 
consideration.  

In August 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2. The veteran was not treated in service for a left knee 
disability, a lumbar spine disability or a psychiatric 
disability. 

3.  The veteran's current left knee disability, lumbar spine 
disability and psychiatric disability have not been shown to 
be related to service. 




CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  A chronic lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  An acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC, or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2004).  In a letter from the RO in February 2004, she was 
told what evidence was of record and what was needed to 
substantiate her claim.  She was also told of what evidence 
and information the government would obtain and of what she 
should obtain.  There is no indication that there are any 
pertinent private records available that should be obtained.  
The veteran has been examined in conjunction with this claim.  
No medical opinions have been obtained regarding the etiology 
of the veteran's disabilities.  However, as will be discussed 
below, due to the absence of a showing of inservice 
treatment, a remand to obtain opinions would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, 18 Vet. App. 112 (2004) stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The CAVC's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision 
had not held that VA's notice must contain the "magic" 
words of the statute or the regulation in order to comply 
with the content requirements of the 3.159 notice.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in her 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of her claim.  

In addition, in the February 2004 letter sent to the veteran 
from RO, the veteran was informed that she should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

For a grant of service connection it must be shown by the 
evidence of record that a disorder or disease was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).   

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (2004).  Active duty for training 
(ACDUTRA) is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 U.S.C.A. § 
101(22).  Inactive duty for training (INACDUTRA) is defined 
as other than full-time duty performed by the Reserves. 38 
U.S.C.A. § 101(23) (West 2002).


The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for a left knee disability, or a low 
back disability.  In a June 1995 medical examination report 
she noted by way of history that she had experienced frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble; however psychiatric evaluation was normal.  The 
service records do not show that she was diagnosed with or 
treated for any psychiatric disorder.  Medical records show 
that the veteran was examined by VA in May 1997.  On 
examination of the joints, it was noted that she complained 
of a painful left knee beginning in 1993, as well as current 
complaints of creaking in the knees, a decreased level of 
activity and pain around the kneecaps.  The veteran stated 
that there had been no trauma to the left knee.  Examination 
showed a valgus carrying position o f the knees when the 
veteran stood erect.  Crepitus on motion was noted as was 
tenderness on palpation.  Motion of the left knee was from 0 
to 135 degrees.  X-rays showed no left knee abnormality.  The 
examiner diagnosed, chondromalacia patella, bilaterally.  

On examination of the back, the veteran reported having low 
back pain beginning  in 1980.  The examiner noted that the 
musculature of the back was normal.  Motion was noted as 
follows: flexion to 90 degrees; backward extension to 25 
degrees; left and right lateral flexion was to 45 degrees and 
rotation left and right was to 35 degrees.  The examiner 
noted that there was no pain on motion.  X-rays were noted to 
be negative.  The diagnosis was, chronic lumbar strain, mild.  

The veteran underwent a VA psychiatric examination in May 
1997.  It was noted that she had no previous psychiatric 
history.  She complained of being depressed.  The veteran's 
history was noted.  Examination showed her to have a sad mood 
and an affect congruent with her mood.  She had no delusional 
thought processes or cognitive impairment.  The examiner 
noted that there was some mild social impairment.  The 
diagnosis was, adjustment disorder with depressed mood.  

Discussion

The evidence does not show that the veteran's left knee 
disability, low back disability or her psychiatric disability 
were manifested during the period of active military service.  
The earliest post service medical evidence of any documented 
treatment or diagnoses regarding these disabilities is the 
May 1997 VA examinations conducted in response to her claim.  
While the veteran states that the onset of her disabilities 
was in service, there is no evidence in the record to support 
this contention.  It is noted that she reported in June 1995 
a previous history of psychiatric problems during service; 
however, this is not supported by medical evidence showing 
treatment for any psychiatric disorder in service.  Records 
of any treatment shortly after service for the disabilities 
at issue here have not been noted by the veteran although she 
was asked to submit information concerning any post service 
treatment to the RO.  The absence of such objective or 
evidence to support her claims is highly probative evidence 
against the claims for these disorders.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

While the veteran contends that she has a left knee 
disability, low back disability and psychiatric disability 
attributable to service, she is a layperson and her opinion 
is not competent to provide the nexus between her current 
disabilities and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.  

In sum, it would not be reasonable for the Board to conclude 
that any of these disabilities first clinically shown in 1997 
is in any way related to service given the lack of 
confirmatory in-service and post-service data supporting the 
claims, and the lack of competent medical evidence finding a 
nexus between the currently diagnosed disabilities and the 
veteran's military service.  As such, service connection must 
be denied.  

It is noted that the veteran had various periods of service 
in the Army Reserves.  The preponderance the evidence in this 
case is against the claim that the appellant had a 
psychiatric disability, sustained a left knee injury or 
sustained a back injury during her service in the Army 
Reserves or that she was disabled during active duty for 
training from an injury to the back or left knee incurred in 
line of duty.  38 U.S.C.A. § 101(24).  In this regard, the 
Board notes first that the absence of any documented evidence 
of a psychiatric disability, a left knee disability or a back 
disability in the service medical records or of persistent 
continuing symptoms constitutes negative evidence tending to 
disprove the claim that the appellant was disabled from a 
psychiatric disability, a left knee injury or a back injury 
incurred during her service in the Reserves.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Second, the "absence" of evidence or "negative" evidence of 
any psychiatric disability, an injury to the back or an 
injury of the left knee during service in the Reserves in 
this case is supported by affirmative evidence which tends to 
show that no psychiatric, back or left knee injury or 
disability was incurred during that time.  Such affirmative 
evidence consists of the June 1995 Medical Board examination 
report.  On the Report of Medical History, the appellant 
checked "no" for having or having ever had "back trouble of 
any kind".  Moreover, clinical evaluation of the spine by the 
examiner at that time was normal. The appellant's denial of 
back trouble constitutes affirmative lay evidence indicating 
that, she did not have any back trouble or experience any 
symptoms of a back disability.  The finding of "normal" on 
clinical evaluation of the back is medical evidence 
indicating that no back disorder was present on specific 
examination of the back. Thus, this is positive evidence that 
the appellant was not "disabled from" a back injury.  In 
addition the Board notes that the veteran stated that she had 
injured her right knee; however there is no reference to the 
left knee on that examination report.  While she reported a 
history of depression, her psychiatric evaluation was normal.  

Third, additional affirmative evidence consists of the 
veteran's statements noted in the record.  The veteran stated 
when she was examined by VA in May 1997 that she sustained no 
left knee injury, and no diagnosis of a left knee disability 
was made in service.  She also stated that she developed low 
back aching in 1980.  On psychiatric examination, she 
reported that she had no previous psychiatric history.  

As such service connection must be denied.  




ORDER

Service connection for a left knee disability is denied.  

Service connection for chronic lumbar strain is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


